The error assigned is the overruling of appellant's motion for a new trial, the correctness of which ruling depends upon the evidence, which appellee insists is not in the record. The motion for a new trial was overruled September 27, 1928, judgment having previously been rendered. An exception was taken to such ruling at the time, but no time was given for presenting a bill of exceptions. Several days later, time was given, but the bill was not presented until long after the expiration of the term of court when the motion was overruled. On authority of CitizensSt. R. Co. v. Marvil (1903), 161 Ind. 506, 67 N.E. 921, we hold the evidence is not in the record, and that no question is presented relative to the overruling of the motion for a new trial.
Judgment affirmed.